Title: Wednesday [25 June].
From: Adams, John
To: 


       Went out with the Coll., in his Canoe, after Tom Codd. Rowed down, in a still calm, and smooth Water, to Rainsford Island, round which we fished in several Places, but had no Bites. Then we went up the Island, and round the Hill. Upon the North Easterly side of the Hill, or Island, is a prodigious Bank or Head, which is perpetually washing away, with Rains and Tides. Heartley says it has been washed away 10 feet since he lived on the Island. The Rocks all round the Island are covered with long, rank, rich Weeds, 3 Years old, which Heartley sells at 5s. a Load.
       At one of the Clock we took our Mutton and Cyder, under the shade of a fine Tree, and laid our Provisions on a large flat stone which answered for Table, Dish and Plate, and then we dined expecting with much Pleasure an easy sail Home before the Wind, which then bread fresh at East. After Diner we boarded and hoisted sail, and sailed very pleasantly a Mile, when the Wind died away into a Clock Calm and left us to row against the Tide, and presently against the Wind too for that sprung up at south, right a Head of us, and blew afresh. This was hard work. Doubtful what Course to steer, whether to Nut Island, or to Half Moon, or to Hangmans Island or to Sunken Island, Coll. Q. grew sick which determined us to go ashore at Hangmans for that was the nearest. As soon as he set foot on shore he vomited, very heartily, and then weak and faignt, and spiritless, he crawled up to the Gunning House, and wrapping his great Coat round him, lay down on the sea weed and slept, while I rambled round the Island after Weeds and flowers and stones and young Gulls and Gulls Eggs. 500 Gulls I suppose hovered cawing and screaming over the Island, for fear of their Eggs and Young ones, all the time we were there. When the Coll. awoke and found himself strengthened and inspirited, we rowed away, under Half Moon, and then hoisted sail and run home. So much for the Day of Pleasure, The fishing frolick, the Water frolick. We had none of the Pleasure of Angling, very little of the Pleasure of Sailing. We had much of the fatigue of Rowing, and some of the Vexation of Disappointment. However the Exercise and the Air and smell of salt Water is wholesome.
      